Barker, J.
We are of opinion that the finding awarding damages for the loss on the three-story brick building only must stand, and that the judgment on the finding must be affirmed. The adjoining two-story brick building, which the plaintiff contends was also covered by the policy, was a building subsequently built on the end of the three-story building, with a separate roof, and it is not stated that there was access from one building to the other through the walls. The three-story brick building was exclusively occupied as a pottery, while one half of the other building was not so occupied. The policy purports to cover only one building, and the words “ known as the Pottery building ” do not of themselves, nor does anything in the policy, indicate that any other structure was intended to be covered by the risk than the one building explicitly designated. If the words “ known as the Pottery building ” would justify a finding that all which was so known was covered by the policy, there is *406nothing which requires a finding that the two-story brick building was so known. The statement is merely that a portion of five buildings, including the three-story building, had been so known ; and it is not stated that the portion so known included the two-story building. Judgment affirmed.